Citation Nr: 0001136	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-15 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression (also 
claimed as bipolar disorder).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated depressive or bipolar 
disorder and any in-service disease or injury.

2.  The veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes is plausible.


CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for 
depression (also claimed as bipolar disorder) has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to a permanent and total 
disability rating for pension purposes is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

I.  Service Connection

Background.  The report of a March 1992 enlistment 
examination and medical history revealed no psychiatric 
findings or defects.  A careful review of the service medical 
records reveals no complaints or findings pertaining to 
depression or bipolar disorder.  In March 1993, the veteran 
was directed to undergo a mental health evaluation, at which 
time he denied any medical, financial, family, job, alcohol 
or drug abuse problems.  Stressors were noted to include 
marital problems and alcohol intoxication.  Following 
testing, the examiner assigned multiaxial diagnoses of 
marital problems and alcohol intoxication on Axis I; no 
diagnosis on Axis II (although the examiner noted immature 
traits) ; and no diagnosis on Axis III.  It was further noted 
that the veteran had declined further appointments for 
supportive counseling.  The report of a June 1994 separation 
examination and Medical History included a detailed summary 
of the veteran's medical history, but was negative for 
complaints or treatment pertaining to depression or a bipolar 
disorder.  It was noted that the veteran denied personal 
history of psychosis.  

Post-service medical records include reports pertaining to 
treatment received from both private and VA physicians.  In a 
November 1998 statement, a private physician reported that he 
had cared for the veteran from October 1994 through October 
1995, during which time the veteran had displayed evidence of 
a major depressive disorder coupled with a substance problem 
of alcohol and signs and symptoms of irritable bowel 
syndrome.  The physician then reviewed the veteran's 
psychiatric history from October 1995 until he saw the 
veteran again in November 1998.  The physician indicated that 
it was "reasonable to believe" that the veteran was 
significantly impaired and it was recommended that he obtain 
psychiatric care.

The report of January 1997 VA hospitalization summary noted 
that the veteran had been referred for treatment following a 
suicide attempt.  He was noted to have a longstanding history 
of behavioral problems with antisocial features, "starting 
from around eighth grade."  

A February 1997 psychological evaluation included the 
veteran's self-report of a "very problematic childhood and 
adolescence," with the treatment provider's notation that a 
number of events and relationships "appear to have had a 
significant negative impact" on the veteran's development.  

A March 1997 progress note included the comment that the 
veteran showed a long history of behavioral instability, poor 
school performance, marital difficulty, and failure to adjust 
to military or occupational live thus far.  While the veteran 
claimed to be diagnosed bipolar, he wasn't being treated 
medically for that condition, rather for depression.  The 
veteran's symptom picture and behavioral history were noted 
to support a diagnosis of borderline personality disorder, 
such that bipolar disorder was not clearly ruled in.  In 
addition, the veteran apparently saw himself as more impaired 
than he was, adding the additional consideration of 
malingering, to some extent.  

An October 1997 chart notation detailed results of 
psychological testing and noted diagnoses of episodic 
substance abuse, bipolar disorder-depression, and rule out 
anxiety disorder.

The veteran was afforded a VA examination in January 1999 at 
which time his social, military and past medical and 
psychiatric histories were reviewed.  The examiner also 
reviewed reports of previous psychological testing.  The 
veteran's primary complaint was that of low self-esteem, with 
additional complaints of low energy alternating with periods 
of hypermania, sleep difficulties, fatigues, impulsivity and 
poor coping skills.  Following mental status examination, the 
diagnoses included substance dependence, in partial remission 
and depressive disorder, not otherwise specified, by history.  
The examiner also entered a diagnosis of personality disorder 
with borderline, antisocial and dependent features on Axis 
II.  The examiner opined that the veteran had a longstanding 
history of personality dysfunction predating his enlistment 
in service, which was evidenced by poor school performance, 
impulsivity and struggles with authority.  The veteran 
continued to suffer similar problems at present.  It was the 
examiner's opinion that the veteran had "impaired social and 
industrial functioning, which likely as not predated his 
military service."

Analysis.  Generally, a well-grounded claim of service 
connection requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering 
depression which was incurred in service.  In this regard, 
such lay assertions are beyond the veteran's expertise (see 
King, supra), and the Board must look to other evidence of 
record to determine whether he has presented a well-grounded 
claim of service connection. 

Initially, the Board notes that there is no evidence of 
complaints or treatment pertaining to depression or bipolar 
disorder during service.  Post-service medical evidence 
includes notations referable to personality disorder and 
questions as to whether a diagnosis of bipolar disorder is 
warranted.  However, the record also includes an October 1997 
VA diagnosis of bipolar disorder and depression and a 
November 1998 statement from a private physician who reported 
that the veteran evidenced a major depressive disorder from 
October 1994 to October 1995.  What the record does not 
include is competent evidence relating those conditions to 
service.  Regarding the veteran's own assertions that his 
current condition is related to service, the Board points out 
that, as a lay person, he is not competent to offer a medical 
opinion.  See Grottveit; Espiritu, supra.  

The January 1999 VA examination included the opinion, based 
on an examination and review of the veteran's complete 
history, that the veteran's personality dysfunction predated 
service.  The Board points out that a personality disorder is 
a constitutional or developmental abnormality for which 
service connection may not be granted.  38 C.F.R. § 3.303(c).  
Although the examiner included a diagnosis of depressive 
disorder, by history, there was no opinion offered as to 
whether that condition was related to service.  Absent 
competent medical evidence which relates the veteran's 
present condition to service, the Board concludes that the 
veteran has not met his burden of submitting well-grounded 
claims.  See Caluza; Savage, supra.  

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 38 
C.F.R. § 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).  See Morton, 
supra.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Pension

With regard to the veteran's claim for nonservice-connected 
pension benefits, there is evidence of active military 
service of 90 days or more during a period of war and 
evidence that the veteran is unemployable.  In an October 
1997 chart extract, a VA psychologist opined that the 
severity of the veteran's psychiatric problems prevented him 
from working.  Thus, the Board finds that the veteran's claim 
of entitlement to a permanent and total disability rating for 
pension purposes is well grounded.


ORDER

As a well-grounded claim has not been presented, service 
connection for depression (also claimed as bipolar disorder) 
is denied.

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of entitlement to nonservice-connected pension benefits based 
on permanent and total disability, VA is obligated to assist 
him in the development of that claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran contends that he is unable to work as a result of 
his nonservice-connected disabilities, and seeks a permanent 
and total rating for pension purposes.  Pension is payable to 
a veteran who has served for 90 days or more during a period 
of war and who is "...permanently and totally disabled from 
non-service connected disability not the result of the 
veteran's willful misconduct."  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.342.  The veteran satisfies the requirement of service 
during a period of war.  38 C.F.R. § 3.2(f).  Thus, the issue 
of entitlement to pension turns on whether he is found to be 
permanently and totally disabled.

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  

Among the instructions provided is a requirement that the 
Board review the assignment of percentage ratings for each 
disability identified.  In instances where percentage ratings 
for one or more of the veteran's disabilities has not been 
assigned by the RO, further development is required so that 
the Board can undertake the review process set out by the 
Court.  Additionally, even where the RO has identified a 
disability and assigned a rating, further development may be 
required in order to properly apply the rating criteria by 
which the disability is evaluated.

The RO has identified the following disabilities:  
depression, bipolar disorder, chronic lumbosacral strain, 
irritable bowel syndrome and external hemorrhoids (each 
evaluated as 0 percent disabling) and personality disorder 
with borderline, antisocial and dependent features, evaluated 
as 30 percent disabling.  Although the veteran was afforded a 
VA examination in January 1999, the Board finds that the 
evidence of record is inadequate for rating the severity of 
each of the veteran's nonservice-connected disabilities.  In 
addition, the report of a gastrointestinal examination 
conducted at that time included the assessment of history of 
dyspepsia; yet the RO has not identified that as a disability 
suffered by the veteran.  In light of the Court's directive 
that all disabilities be evaluated as part of the 
adjudication of the veteran's claim for pension, additional 
examination must be performed.  

While a remand is necessary to obtain additional evidence in 
order to identify each disability suffered by the veteran, it 
is also necessary to remand the case so that the veteran can 
be examined with respect to his disabilities.  The 
examinations performed on remand must provide sufficient 
detail to allow the RO to properly apply the rating criteria 
by which the veteran's disabilities are evaluated.  In that 
regard, the Board points out that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
claimed disabilities since 1996.  The RO 
should ask the veteran to provide 
information regarding any evidence of 
current or past treatment for his 
disabilities that has not already been 
made part of the record.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  

2.  The veteran should be afforded 
appropriate VA examinations in order to 
clarify the nature and severity of each 
of the nonservice-connected disabilities.  
The claims folder must be made available 
to the examiner(s) for review and all 
indicated tests should be conducted.  The 
examiner(s) should indicate any and all 
complaints made by the veteran.  All 
findings should be reported in detail and 
must be responsive to the appropriate 
rating criteria.  

Regarding orthopedic disabilities, 
findings that take into account all 
functional impairments identified in 
38 C.F.R. §§ 4.40, 4.45, including pain 
on use, incoordination, weakness, 
fatigability, abnormal movements, etc. 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated.  
See DeLuca, supra.  

The degree of severity of each 
nonservice-connected disability, and the 
effect of each disability on the 
veteran's ability to follow a 
substantially gainful occupation should 
be discussed.  All findings, opinions and 
bases therefor should be set forth in 
detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim of entitlement 
to a permanent and total rating for 
pension purposes.  The RO should assign 
disability ratings to all disabilities 
shown by the medical evidence.  A rating 
decision should be prepared which 
reflects all appropriate ratings, as 
determined by application of relevant 
diagnostic criteria.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case.  If nonservice-connected pension 
benefits are denied, the supplemental 
statement of the case should include the 
rating criteria for all disabilities 
found.  The veteran and his 
representative should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals


 



